747 N.W.2d 268 (2008)
In re ESTATE OF Albert PAPAZIAN.
Mark Papazian, Petitioner-Appellant,
v.
Albert Papazian, Respondent-Appellee, and
Susan Cobb, Social Security Agency, and Stephen Albery, Intervening Petitioners.
Docket No. 134653. COA No. 273795.
Supreme Court of Michigan.
April 28, 2008.
On order of the Court, the application for leave to appeal the July 3, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.